Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered September 14, 2007 in a personal injury action. The order denied the motion of plaintiff for leave to amend the complaint to add Louis E Ciminelli Construction Co., Inc., also known as L.E Ciminelli, as a defendant.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Palmer v Ciminelli-Cowper Co., Inc. *1211(48 AD3d 1210 [2008]). Present—Hurlbutt, J.P., Martoche, Smith, Peradotto and Pine, JJ.